MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                   FILED
regarded as precedent or cited before any
court except for the purpose of establishing                        Jun 21 2017, 9:01 am

the defense of res judicata, collateral                                 CLERK
                                                                    Indiana Supreme Court
estoppel, or the law of the case.                                      Court of Appeals
                                                                         and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Marielena Duerring                                       Curtis T. Hill, Jr.
South Bend, Indiana                                      Attorney General of Indiana

                                                         Michael Gene Worden
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Tyrell J. Beavers,                                       June 21, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A03-1612-CR-2867
        v.                                               Appeal from the Elkhart Circuit
                                                         Court
State of Indiana,                                        The Honorable Terry C.
Appellee-Plaintiff                                       Shewmaker, Judge
                                                         Trial Court Cause No.
                                                         20C01-1607-MR-4



Altice, Judge.


                                         Case Summary



Court of Appeals of Indiana | Memorandum Decision 20A03-1612-CR-2867 | June 21, 2017        Page 1 of 5
[1]   Tyrell J. Beavers appeals the trial court’s denial of his pro-se request to

      withdraw his guilty plea. He contends the trial court abused its discretion

      because he presented sound reasons in support of withdrawing his plea and the

      State did not oppose the request.


[2]   We affirm.


                                       Facts & Procedural History


[3]   On July 6, 2016, the State charged Beavers with murder. Counsel appeared on

      his behalf the following week. On October 7, 2016, the parties entered into a

      written plea agreement pursuant to which Beavers agreed to plead guilty as

      charged and the State agreed to a sentence of forty-five years in prison – the

      minimum sentence for murder. At a plea hearing on October 10, 2016, the trial

      court accepted Beavers’ guilty plea and entered a judgment of conviction for

      murder. The court then scheduled sentencing for November 17, 2016.


[4]   While awaiting sentencing, Beavers sent letters to the trial court on or about

      October 22 and November 7, 2016, requesting to withdraw his guilty plea. At

      the beginning of the sentencing hearing, the trial court addressed with Beavers

      this request, which was unverified and not filed by counsel. Beavers

      complained that counsel failed to advise that he could have a bench trial rather

      than a jury trial. Upon further questioning by the court, Beavers stated that he

      did not agree with the plea agreement and felt as though he was signing his life

      away. The court then sought comments from defense counsel, who

      thoughtfully noted his client’s young age of nineteen and the minimum

      Court of Appeals of Indiana | Memorandum Decision 20A03-1612-CR-2867 | June 21, 2017   Page 2 of 5
      sentence obtained by the plea agreement. Similarly, the prosecutor observed

      that “defense counsel ha[d] negotiated with the state for the least possible

      sentence that he could get under the circumstances.” Transcript at 24. The

      prosecutor noted that this was “one of the strangest situations” and that

      withdrawal was not in the young defendant’s best interest. Id. Further, the

      prosecutor observed that Beavers had “acknowledged his guilt on multiple

      occasions” and had been “very detailed about that guilt.” Id. at 25.


[5]   The trial court denied the request to withdraw the guilty plea. Specifically, the

      court concluded that it was not required to act on a pro-se filing by a defendant

      represented by counsel and that withdrawal was clearly not in Beavers’ best

      interest. The court then proceeded to sentence Beavers to forty-five years in

      prison as required by the plea agreement. Beavers appeals the denial of his pro-

      se request to withdraw his guilty plea.


                                          Discussion & Decision


[6]   A trial court’s ruling on a motion to withdraw a guilty plea “arrives in this court

      with a presumption in favor of the ruling.” Brightman v. State, 758 N.E.2d 41,

      44 (Ind. 2001). We will reverse such a ruling only for an abuse of discretion.

      Jeffries v. State, 966 N.E.2d 773, 777 (Ind. Ct. App. 2012), trans. denied.


[7]   After a defendant pleads guilty but before a sentence is imposed, a defendant

      may file a motion to withdraw a plea of guilty. Ind. Code § 35-35-1-4(b). The

      motion “shall be in writing and verified.” Id. The trial court may grant the



      Court of Appeals of Indiana | Memorandum Decision 20A03-1612-CR-2867 | June 21, 2017   Page 3 of 5
      motion to withdraw “for any fair and just reason unless the state has been

      substantially prejudiced by reliance upon the defendant’s plea.”1 Id.


[8]   In the instant case, Beavers did not file a verified, written motion to withdraw

      his guilty plea. Accordingly, his argument that the trial court abused its

      discretion in denying his pro-se requests to withdraw – made via letter and

      orally at sentencing – has been waived. See Peel v. State, 951 N.E.2d 269, 272

      (Ind. Ct. App. 2011) (“A defendant’s failure to submit a verified, written

      motion to withdraw a guilty plea generally results in waiver of the issue of

      wrongful denial of the request.”) (quoting Carter v. State, 739 N.E.2d 126, 128 n.

      3 (Ind. 2000)). Further, the trial court properly observed that it was not

      required to consider the pro-se request because Beavers was represented by

      counsel. See Black v. State, 7 N.E.3d 333, 338 (Ind. Ct. App. 2014).


[9]   Waiver notwithstanding, we conclude that Beavers has failed to present any

      grounds compelling the grant of his request to withdraw his guilty plea. The

      record establishes that his plea was freely and voluntarily made and that the

      plea resulted in an extremely beneficial sentence – the minimum sentence.

      Beavers argues that his reasons for wanting to withdraw the plea were “well

      articulated and sound”. Appellants’ Brief at 7. Defense counsel, the prosecutor,

      and the trial court all felt otherwise (that is, withdrawal was not in Beavers’ best




      1
       The statute also provides that the court shall grant a motion to withdraw a guilty plea “whenever the
      defendant proves that withdrawal of the plea is necessary to correct a manifest injustice.” Id. Beavers,
      however, does not claim that a manifest injustice resulted from the plea agreement.

      Court of Appeals of Indiana | Memorandum Decision 20A03-1612-CR-2867 | June 21, 2017                Page 4 of 5
       interest). On review, we discern an exercise of discretion by the trial court, not

       an abuse of it.


[10]   Judgment affirmed.


[11]   Kirsch, J. and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A03-1612-CR-2867 | June 21, 2017   Page 5 of 5